Citation Nr: 1734574	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-27 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 until May 1974.  The Veteran also had subsequent service with the Army and Air Force National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for PTSD.

In August 2013 and May 2015 the Board remanded the claim of entitlement to service connection for a psychiatric condition other than PTSD for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case is now returned for appellate review.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, other psychiatric diagnoses include: bipolar disorder, depression, cognitive disorder, dysthymia, adjustment disorder, attention deficit hyperactivity disorder, attention deficit disorder, delirium, psychosis and personality disorder.  Accordingly, and consistent with Clemons, the Board had previously characterized the appeal as encompassing the matter of service connection for psychiatric condition other than PTSD. 


FINDING OF FACT

A psychiatric condition was not manifest during service, within one year of service, or during any other period of qualifying service including active duty for training (ADT) or inactive duty training (IDT), and is not otherwise attributable to service.
CONCLUSION OF LAW

	The criteria for service connection for a psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in July and November 2009 letters sent prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Board finds that all existing and available relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Here, the evidence shows that a portion of the Veteran's adjudicatory documents are unavailable, including a November 2009 VA Form 21-526, a November 2009 notice letter, a November 2009 VA Form 21-4138, a February 2010 VA Form 21-0781, Salt Lake City VA Medical Center (VAMC) treatment records dated from September 2009 to November 2009, Alta View Center for Counseling treatment records dated in March 2010 and an August 2010 Memorandum making a formal finding of a required to corroborate a stressor.  The Board finds that any additional efforts to obtain the records would be futile as requests for information were sent in May 2016, June 2016, and March 2017 to locate the Veteran's files.  Negative responses were received on multiple occasions.  The Veteran was sent a development letter in March 2017 to submit any of the requested records in his possession.  The Board finds that it met its duty and notes that the unavailability of some of the Veteran's records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Here, the record reflects that the Veteran's relevant post-service treatment records have been collected.  Therefore, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries incurred during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101 (24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d). 

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6 (a).

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).  In this case, the Veteran had active duty service from May 1972 until May 1974 and ADT and IDT service from 1988 to 2005.  A Veteran whose claim is based on a period of ADT is not entitled to service connection on a presumptive basis.  Moreover, the presumption does not apply based on periods of IDT.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
Psychiatric Condition

The Veteran's representative stated in a July 2017 informal hearing presentation that the Veteran contends his psychiatric condition began in service and is related to the events of his service.  

The Veteran's May 1972 entrance examination was silent for a psychiatric condition.  His active duty service treatment records (STRs) do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury.  The May 1974 discharge examination noted a normal psychological evaluation.  There are no records of psychiatric complaints or diagnosis during the post-service presumptive year of his active service.

The Veteran's National Guard medical examinations in February 1988, October 1992, August 1997, and August 2002 are silent for a psychiatric condition.  His reservist STRs do not reflect any complaints, findings, treatment, or diagnosis of psychiatric disease or injury prior to a January 2005 Air National Guard disqualification from duty proceeding in which an Air National Guard surgeon noted the Veteran had been diagnosed in the past year with a significant emotional disorder and that he had a nervous breakdown.  The combination of his emotional state and the effects of his medications taken for his disorder prevented him from driving or climbing ladders.  It was noted that the Veteran fell on occasion and had muscle tremors throughout his body.  The surgeon noted chronic joint and muscle pain in his shoulder, neck, wrists, right knee, and ankles.  The surgeon opined that the sum of the Veteran's difficulties rendered him unable to perform his duties.  The surgeon diagnosed the Veteran with adjustment reaction with mixed emotional features and recommended review for possible discharge or retirement from military service.  

A July 1979 VA hospital summary notes a diagnosis of chronic alcoholism.  The VA medical provider noted that at the time the Veteran was interviewed in the psychiatric ward there was no evidence of a thought disorder.  

A May 1984 VA hospital summary reflected diagnoses of alcohol abuse, adjustment disorder with depressed mood and dependent personality disorder.  

The Veteran received multiple diagnoses from the Alta View Center for counseling, including dysthymia and attention deficit hyperactivity disorder (ADHD) (October 2002), psychosis, not otherwise specified (August 2004), bipolar disorder (July 2006) and major depressive disorder (November 2006). 

A November 2006 Cottonwood Medical Center record documented discharge diagnoses of delirium, chronic severe depression, and attention deficit disorder (ADD).  

During a January 2008 VA mental health meeting, the Veteran reported that he was depressed and had bad mood swings.  The Veteran's wife was present for the meeting and stated that the Veteran slept way too much and that he had been depressed with mood swings since being diagnosed with diabetes in August 2007.

A February 2008 VA medical record documented a diagnosis of dysthymia.  

A November 2009 VA medical record documented diagnoses of bipolar I disorder and rule out ADHD.

A November 2009 discharge summary noted diagnoses of bipolar I disorder and cognitive impairment, and rule out cluster A personality traits/disorder.

In January 2010, the Veteran underwent a VA mental disorders examination.  The examiner noted that the Veteran denied combat service, both on active duty and his subsequent National Guard service.  The January 2010 VA examiner diagnosed the Veteran with bipolar disorder and noted that the Veteran did not meet DSM-IV criteria for any other psychiatric disorder beyond adjustment reaction.  The examiner explained that the Veteran's adjustment reaction has been refined to bipolar disorder.  

A May 2011 VA medical record noted a history of depression and PTSD, as well as treatment for ADD.  That record was made for the purposes of case management and the comments therein were not based on evaluation of the Veteran.

One month later, a June 2011 VA medical record documented only diagnoses of bipolar disorder and cognitive disorder.  A subsequent VA medical record in August 2011 documented the same diagnoses. 

The Board's August 2013 remand found the January 2010 VA examination to be inadequate as it did not provide an etiology opinion for any diagnosed psychiatric disorder.  The Veteran was scheduled for mental disorder examinations in February 2014 and again in June 2014.  The Veteran did not appear for these examinations.

The Veteran regularly met with a private psychiatrist from August 2014 to August 2015.  The Veteran reported feeling good during his meetings in September 2014, December 2014, January 2015, February 2015, May 2015, and August 2015.  During an August 2015 appointment, the Veteran reported feeling a little more anxious.  The psychiatrist diagnosed the Veteran with a rule-out of opioid abuse and prescribed medication for anxiety.

In May 2015, the private psychiatrist treating the Veteran for bipolar disorder and PTSD opined that his PTSD appeared service connected without offering rationale to support his opinion. 

In September 2015, the Veteran underwent a VA examination for mental disorders other than PTSD.  The Veteran denied pre-military traumatic events and denied mental health symptoms and treatment while in-service.  After his service, the Veteran was psychiatrically hospitalized in September 2009, November 2009, and August 2014.  Also from the late 1970s to the mid-1980s, after the Veteran's active service, but before his National Guard service, the Veteran was hospitalized at a VA facility for alcohol abuse, attempted suicide twice, and arrested for driving intoxicated twice.  He did not endorse experiencing any hallucinations currently or recently, and did not evidence any current delusional thought patterns.  The Veteran and his wife stated that he had been relatively psychologically stable with regard to his mood over the past year since his psychotropic medications were adjusted although he experienced anxiety on occasion.  The VA examiner noted that the Veteran's symptoms include anxiety and flattened affect, and that evidence suggested that the Veteran's current combination of medications provided mood stabilization and an absence of psychotic symptoms.  The Veteran was diagnosed with bipolar disorder, most recent episode manic with psychotic features was mild.  The VA examiner opined that it is less likely than not (less than 50 percent probability) that the disability had its onset in, or is otherwise medically-related to disease or injury during active duty service, ADT, or to injury while performing IDT. The Veteran denied experiencing any mood episodes during his military service.  Further, bipolar disorder is primarily biologically based and there is evidence for substantial genetic contribution to the etiology of disorders such as bipolar disorder, with heritability estimates ranging from 70 percent to 85 percent.  The VA examiner noted that patients with bipolar disorder are frequently misdiagnosed because of poor insight on the part of the patient, as well as incomplete medical and psychiatric histories.  The examiner discovered that there are multiple different psychiatric diagnoses for the Veteran since November 2009; however, there was no evidence to suggest that any of the diagnoses were accurate, but rather part of the process misdiagnosing his bipolar disorder.  The VA examiner asserted that depressive disorders, cognitive disorders, adjustment disorders, ADHD, as well as symptoms of delirium and psychosis can all be accounted for by the Veteran's bipolar disorder.  After reviewing the evidence, the VA examiner found that the evidence suggested that those erroneous diagnoses were made without complete and accurate information as the Veteran had an altered mental state, as well as due to an incomplete report of his history.  Also, his medications were adjusted to include antipsychotic medication that kept him psychiatrically stable.  The VA examiner stated that she considered all pertinent medical and lay evidence, to include the Veteran's STRs, VA medical records, the prior VA examination report, private medical records, and the Veteran's assertions regarding the experiencing of psychiatric symptoms since service, and any other pertinent lay assertions.  The VA examiner reviewed evidence that was not explicitly considered previously, to include new lay statements and the previously noted psychiatric diagnoses.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The failure of the May 2015 private physician to provide a basis for his opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Also, the May 2015 physician speculated that the Veteran's PTSD was incurred in service, which is not at issue here as the issue on appeal is for a psychiatric condition other than PTSD.  Thus, the opinion is of no probative value.

The September 2015 VA examiner's opinion was based on review of the Veteran's claims file and included an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board assigns this opinion great probative weight, as it was based on examination of the Veteran. The Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board has considered the Veteran's own opinion that his psychiatric condition began in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature."  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in determining the onset of the disease in question, or in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the September 2015 VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's psychiatric condition is not related to any qualifying period of service including active duty, ADT and IDT.  Service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a psychiatric condition other than PTSD is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


